DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Imported Citations
The Office mailed a PTO-2333 on April 22, 2021.  However, the Notice of Imported Citations lists FOREIGN PATENT DOCUMENTS 4-19 with only the Country Code in the Document Number column (with the Kind Code in the Date column).  It is noted that applicant filed an IDS on January 22, 2021 with various Foreign Patents that appears to be what would have been included in a proper PTO-2333.  Also, the US patents and NPL in the PTO-2333 are included in the IDS.  Accordingly, all the citations in the PTO-2333 are lined through.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1, 3, 6-9, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 14, “the first partition part” lacks clear antecedent basis in the claims.  In claim 1, line 15, “the second partition part” lacks clear antecedent basis in the claims.  It is unclear if the portion of claim 3 which provides proper antecedent basis in the claims (i.e., “wherein the stepping motor comprises an injection molding portion, and the injection molding portion comprises a first partition portion and a second partition portion”) was meant to be amended into claim 1 along with the various other limitations added in the preliminary amendment of January 22, 2021.

Allowable Subject Matter
Claims 1, 3, 6-9, 23, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1 and 3 would be allowable with the following amendments (claims 6-9, 23, and 24 would also be allowable as being dependent on an allowable claim):

1. (amended) An electronic expansion valve, comprising a stepping motor, a Hall sensor, and a circuit board, wherein the stepping motor comprises a rotor and a stator, the rotor comprises a permanent magnet, the permanent magnet comprises at least two pairs of magnetic poles, the 
wherein the stepping motor comprises an injection molding portion, and the injection molding portion comprises a first partition portion and a second partition portion; the Hall sensor is arranged at the periphery of the permanent magnet, and the Hall sensor is located at one end of the magnetic conductive portion; the Hall sensor comprises a body portion and a connecting portion, both the connecting portion and the coil are electrically connected to the circuit board, and the body portion is configured to sense magnetic pole changes of the permanent magnet; and a sum of a length of the body portion and a length of the magnetic conductive portion is less than a length of the permanent magnet; the Hall sensor is arranged at the periphery of the first partition portion, a projection portion is formed at the second partition portion, a mounting portion is formed between the projection portion and the first partition portion, and the Hall sensor is arranged at the mounting portion. 
3. (amended) The electronic expansion valve according to claim 1, 


Hansen is seen as the closest prior art of record with a valve comprising a stepping motor, Hall-effect sensor, and a circuit board generally in accordance with claim 1, lines 1-11 (before amendment).  However, Hansen does not disclose the specifics of the location and size of the Hall sensor with respect to an injection molding portion comprising first and second partition portions with a sum of a length of the body portion and a length of the magnetic conductive portion is less than a length of the permanent magnet and the Hall sensor arranged at the periphery of the first partition portion, a projection portion is formed at the second partition portion, a mounting portion is formed between the projection portion and the first partition portion, and the Hall sensor is arranged at the mounting portion, in combination with the other recited structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753